Citation Nr: 0835425	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  99-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Mark. R. Lippman, Esq.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The veteran served on active duty for training from February 
1987 to June 1987 and on active duty from December 1990 to 
May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, wherein the RO determined that service 
connection was not warranted for a back disorder.  The 
veteran duly appealed

In October 2000, the Board remanded the matter for additional 
development.  In July 2002, the Board held that service 
connection was not warranted for a back disorder.  
Thereafter, the veteran filed an appeal of the July 2002 
Board decision with the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court).  In an order dated 
July 3, 2003, the Court vacated the July 2002 Board decision 
and granted a joint motion for remand (hereinafter Joint 
Motion).  As a result, the Board remanded the case in 
December 2003 for development in keeping with the Court's 
July 3, 2002, Joint Motion.

Again, in June 2005, the Board denied the veteran's claim for 
service connection for a back disorder.  Subsequently, the 
veteran appealed the Board's decision to the Court.  In an 
order dated October 27, 2006, the Court vacated the June 2005 
Board decision and granted a Joint Motion for remand.  As a 
result, the Board remanded the case in April 2007 for 
development in keeping with the Court's October 27, 2006, 
Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  The Board notes that 
the veteran has not been provided with information regarding 
VA's duty to assist under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice requirements of the VCAA 
apply to all five elements of a service-connection claim, 
including: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 486.  In the instant appeal, the veteran was 
not informed of the type of evidence necessary to establish 
an evaluation and an effective date for an initial award of 
service connection, if awarded.  On remand, the veteran and 
his representative should be provided appropriate notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and his 
representative a corrective VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
currently on appeal per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Thereafter, the RO should review the 
additional evidence and readjudicate the 
merits of the veteran's claim based on all 
the evidence of record and all governing 
legal authority, including the VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished an SSOC, and be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




